DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 6 September 2019 has been accepted and entered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The replacement abstract of the disclosure filed on 6 September 2019 is objected to because it exceeds 150 words in length (a machine count registered 160 words).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “suitable” and “not suitable” in claims 1-5 and 7-12 are relative terms which render the claim indefinite. The terms “suitable” and “not suitable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification (and claim 2) generally refers to “setting values” in a permissible range, it appears that “suitable” and “non suitable” are subjective terms that render the scope of the claims unclear.
Claims 6 and 13-16 are rejected for reasons of dependency.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The replacement abstract of the disclosure filed on 6 September 2019 is objected to because exceeds 150 words in length (a machine count registered 160 words).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabumoto (EP 2,159,570 A2).
With respect to claims 1 and 2, Kabumoto discloses: an X-ray inspection apparatus (abstract) comprising: an inspection unit (X-ray inspection apparatus, 1; par. [0029]) configured to inspect an article (article targeted for inspection, 100; par. [0030]) using detection data obtained by detecting X-rays with which the article has been irradiated (computer processes detection data acquired by the X-ray detecting section, par. [0029]); a setting unit for setting a setting value used in inspection of the article by the inspection unit (setting device, 24; par. [0036-0037]); a storage unit to store a detection value based on the detection data (storage device, 22; par. [0037]); an assessment unit provide feedback to a user to determine whether or not the setting value set by the setting unit is suitable (calculation of failure rate with changed settings, thus a “suitable” failure rate can be selected based on the corresponding setting, Fig. 7; par. [0050]); and a notification unit to issue a notification to indicate the suitability to a user (failure rate shown in Fig. 7). Further, Kabumoto discloses a permissible range of the setting value on the bassi of the detection value in the storage unit (limit value between 45A/45B/45C and 47A/47B/47C).
While Kabumoto does not specify that the assessment unit directly assesses if a setting is “suitable”, it does provide feedback as to the suitability of the threshold value (par. [0050]), such that a user may manually decide if the setting is suitable, based on a failure rate corresponding to a hypothetical reference value (par. [0050]). It would have been obvious to one having ordinary skill in the art to provide an automatic means for deciding if the failure rate based on a threshold value would be suitable, as it has been held that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
With respect to claims 4 and 8, Kabumoto discloses a changing unit to change the setting value when a determination has been made that the setting value is not suitable (if failure rate is not acceptable to a user, the threshold values may be changed, see Fig. 12).
With respect to claims 6, 13, and 15, Kabumoto discloses the detection of foreign substances in the article (par. [0030]).
Claim(s) 3, 7, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabumoto, in view of Ainsworth et al. (WO 2006/137919).
With respect to claims 3 and 7, Kabumoto is silent with regard to the claimed stopping unit. However, Ainsworth, from the same field of endeavor (X-ray inspection of articles for contamination, abstract) discloses the use of an emergency stopping mechanism (page 17, lower paragraph; page 13, third paragraph). It would have been obvious to one having ordinary skill in the art at the effective filing date to incorporate stopping means in the device, such that a user may stop the inspection device in the case of emergency, or in other situations such as a dangerous foreign object or substance being detected.
With respect to claim 9, Kabumoto discloses a changing unit to change the setting value when a determination has been made that the setting value is not suitable (if failure rate is not acceptable to a user, the threshold values may be changed, see Fig. 12).
With respect to claim 14, Kabumoto discloses the detection of foreign substances in the article (par. [0030]).
Allowable Subject Matter
Claims 5, 10-12, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 5, 10-12, and 16, the prior art does not appear to disclose or reasonably suggest the claimed configuration wherein: the inspection unit inspects the article on the basis of a plurality of inspection criteria; the setting unit is capable of setting a setting value for each of the inspection criteria; and the assessment unit determines, for each of the inspection criteria, whether or not the setting value set by the setting unit is suitable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	8 June 2022